Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 1 of 12




             EXHIBIT B
      Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 2 of 12




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

FREDERICK KLORCZYK, JR., as co-administrator                 CIVIL ACTION NO.
of the Estate of Christian R. Klorczyk, et ah,               3:13-cv-00257-JAM

                                 Plaintiffs,

vs.

SEARS, ROEBUCK AND CO., et ah.

                                 Defendants.                 JUNE 25,2018

           PLAINTIFFS’ SUPPLEMENTAL RESPONSES TO DEFENDANTS’
      INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS

          Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, Plaintiffs Frederick Klorczyk,

Jr. and Lynne Klorczyk, as co-administrators of the Estate of Christian R. Klorczyk, hereby

supplement their responses to certain of Defendants’ interrogatories and requests for production of

documents as set forth below.

                 Supplement to Interrogatory Responses dated September 23,2016

Interrogatory No. 7:

          Identify all jack stand cases and/or claims in which, as a result of investigations

performed by Roger Claypool while he was an employee of SFA, Mr. Claypool determined that

the cause of the incident was “false engagement” or “false loading.”

SUPPLEMENTAL RESPONSE:

       At his deposition, Mr. Claypool testified that he recalled investigating cases and
claims involving the following complainants:

      •   Raymond (Claypool Dep. Tr. 80-81,128-31, 230-33)
      •   Bowles (Claypool Dep. Tr. 62-67, 70-71,160,186-82, 238-40)
      •   Jeffcoat (Claypool Dep. Tr. 10-13,110-01,146-48,182)
      •   Guerra (Claypool Dep. Tr. 13, 80,148-49,185-86)
      •   Hastedt (Claypool Dep. Tr. 65-66,193)
      •   Sloan (Claypool Dep. Tr. 66,197)
   Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 3 of 12




    • Zinn (Claypool Dep, Tr. 66,195-96)

       Mr. Claypool further testified that claims involving jack stand failure were the
second most frequent category of those he investigated while employed by SFA, and the
majority of such investigations were based on claims of jack stand failure due to false
engagement and the sudden, unexpected loss of ratchet bar height (Claypool Dep. Tr. 59-
60).


Interrogatory No. 8:

         For any cases or claims listed in response to Interrogatory No. 7 state all of the factors

that caused Roger Claypool to conclude that the incident was caused by “false engagement” or

false loading.

SUPPLEMENTAL RESPONSE;

        Plaintiffs incorporate their Supplemental Response to Interrogatory No. 7 above.
Plaintiffs also refer to the portions of Mr. Claypool’s deposition transcript where he
testified concerning his investigation of cases and claims involving false engagement and
the sudden, unexpected loss of ratchet bar height and, as testified at Mr. Claypool’s
deposition, his laboratory testing of a jack stand for false engagement. (Claypool Dep. Tr.
47-50, 59-67, 70-73, 80-81, 98-107, 128-31, I82-20I). In addition, Mr. Claypool has
extensive experience with jack stands of the same and similar ratchet-and-pawl design as
the subject Craftsman 50163 model that is at issue in this action, including but not limited
his twenty-year service as an employee of SFA, and his tenure as three-time Vice Chairman
of the American Society of Mechanical Engineers Portable Automotive Lift Devices
Committee, which he discussed at length during his deposition {id. 19-44, 76-83, 110-12,
I98-20I).


          Supplement to Document Production Responses dated September 23, 2016

REQUEST FOR PRODUCTION NO. 3

         Produce all documents in the possession, custody, or control of Roger Claypool

concerning any jack stand claims or complaints regarding any of the Defendants of which he is

aware.

SUPPLEMENTAL RESPONSE;



                                                   -2
    Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 4 of 12




       Plaintiffs do not possess additional documents responsive to this request that have
not already been produced in this action.


              Supplement to Interrogatory Responses dated December 18. 2013

Interrogatory No. 1;
       Regarding YOUR contention that the “Jack Stand that caused Decedent’s death failed as
a result of a defect in its design, assembly or manufacture,” as alleged in the FAC at paragraph
21, please:

       (a)     State all facts that support your contention;

       (b)     IDENTIFY all DOCUMENTS that support your contention; and

       (c)     IDENTIFY all WITNESSES who have knowledge of the facts and/or documents
               that support your contention.

SUPPLEMENTAL RESPONSE:

        (a)    The jack stand’s ratchet-and-pawl design was defective in that it was capable
of supporting weight under load without being fully engaged, giving the user the false sense
that the stand was safe when in fact it was subject to sudden, unexpected loss of ratchet bar
height, the condition known as false engagement. On March 11, 2011, Christian Klorczyk
was performing an oil change on the Klorczyks’ BMW in the garage of the family’s home
in Waterford. Christian was using the subject Craftsman 50163 model jack stand to
support the BMW when, as a result of false engagement, the ratchet bar suddenly and
unexpectedly collapsed, causing the BMW to fall, crushing Christian’s face and chest.
Plaintiffs were the first to enter the garage and observed the jack stand beneath the
BMW’s front passenger area, as did the first emergency responder to arrive at the scene,
Geoffrey Hausmann. Plaintiffs refer to their December 8, 2014 Expert Disclosure of
Frederick G. Heath and their November 10, 2017 Rebuttal Expert Disclosure of Frederick
G. Heath for additional information concerning the occurrence of false engagement as the
cause of Christian’s death.

      (b)     Plaintiffs do not possess additional documents responsive to this request that
have not already been produced in this action.

      (c)     Roger Claypool; Frederick G. Heath; Geoffrey Hausmann; Frederick
Klorczyk, Jr.; Lynne Klorczyk.




                                                 -3
    Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 5 of 12




Interrogatory No. 2:

       Regarding YOUR contention that “the manner in which the Decedent’s death occurred

was foreseeable and Defendants knew or should have known or anticipated that Decedent would

not be aware of the risks and nature of the harm attendant to using the Jack Stand” as alleged in

the FAC at paragraph 25, please:


       (a)     State all facts that support your contention;

       (b)     IDENTIFY all DOCUMENTS that support your contention; and

       (c)     IDENTITY all WITNESSES who have knowledge of the facts and/or documents
               that support your contention.

SUPPLEMENTAL RESPONSE;

        (a) The defendants had knowledge of the occurrence of false engagement in jack
stands of the same and sim.ilar ratchet-and-pawl design as the subject Craftsm.an 50163
model that is at issue in this action. In the course of his employment with SEA, Roger
Claypool investigated jack stand cases and claims involving false engagement and the
sudden, unexpected loss of ratchet bar height. In his experience, Mr. Claypool concluded
that false engagement was a defect that deserved industry-wide attention. In addition to
proposing warnings and standards specific to false engagement, including in his capacity as
Vice Chairman of the ASME Committee responsible for setting indnstry standards for jack
stands, Mr. Claypool developed alternative and safer designs that incorporated redundant
locking mechanisms as a means of preventing collapse due to false engagement. The
defendants did not act on Mr. Claypool’s proposals or recommendation that they adopt
such additional safety measures, even though it was foreseeable that the occurrence of false
engagement in a jack stand under load could result in serious bodily injury or death, as it
did in this case. In contrast to defendants’ inaction, industry peers and competitors,
including Allied, Strongway, Torin and others, developed and implemented for sale on
their ratchet-and-pawl designed jack stands additional safety features, at minimal cost,
including redundant and secondary locking and loading devices and a double-locking
mechanism which would prevent, in the event of a false engagement, the sudden,
unexpected loss of ratchet bar height, thereby, as a consequence, eliminating the risk of
harm arising from a false engagement and avoiding and preventing serious bodily injury or
death. Despite having knowledge of false engagement, and despite having an opportunity
to implement the safer alternative design as proposed by Mr. Claypool, the defendants
failed to provide consumers such as Christian Klorczyk with adequate warnings
concerning false engagement, exacerbating the potential for the defect to cause serious
bodily injury or death by consumers such as Christian.


                                                 -4
   Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 6 of 12




      (b)     Plaintiffs do not possess additional documents responsive to this reqnest that
have not already been produced in this action.

      (c)     Roger Claypool; Frederick G. Heath; Eric J. Boelhouwer; Frederick
Klorczyk, Jr.; Lynne Klorczyk.

Interrogatory No. 14:
       Regarding YOUR contention that PROPOUNDING PARTY is a manufacturer of the
JACK STAND, as alleged in paragraph 15 of the FAC, please:

       (a)    State all facts that support your contention;

       (b)    IDENTIFY all DOCUMENTS that support your contention; and

       (c)    IDENTIFY all WITNESSES who have knowledge of the facts and/or documents
              that support your contention.
SUPPLEMENTAL RESPONSE:

        (a) The sales representative agreement entered into between SFA and MVP called
for SEA to perform services in connection with the sale of the defendants’ jack stand
products to customers in the United States, including Sears. MVP initially agreed to pay
SFA a percentage of gross sales and subsequently a fixed monthly sum for SFA’s services,
which included lab testing, operators manual support, and customer phone service support
performed by SFA employees, whose salaries and expenses were paid by MVP. SFA’s
general counsel, Arthur Chaykin, testified that the services undertaken by SFA covered the
subject Craftsman 50163 model jack stand. Under its agreement with MVP, SFA was
involved in the testing, inspecting, packaging and development of product warnings and
instructions; indeed, the operators manual for the subject Craftsman 50163 model includes
a customer service telephone number that is serviced by SFA from its headquarters in
Kansas City, Missouri. The contracts between SFA and MVP are consistent with Mr.
Claypool’s testimony that SFA was involved in the business of selling and preparing for
sale the same and similar ratchet-and-pawl design products of the type at issue in this
action. In particular, Mr. Claypool testified that, to prepare for sale to customers in the
United States, SFA performed testing of ratchet-and-pawi jack stands obtained from its
parent corporation, SFC, which is based in Taiwan and serves as the global headquarters
for the Shinn Fu Group, of which SFA, MVP, and Wei Fu are affiliated. SFA, along with
Wei Fu and other affiliates, are listed as named insureds under policies issued by the
Lexington Insurance Company to SFC/MVP during the relevant time period. Notably, the
policies were procured under Missouri law and issued to the care of SFA’s corporate
address in Kansas City, which is consistent with the fact that Mr. Chaykin is identified as
the corporate administrator for claims brought under the policies.

      Additionally, in order to expand its operations in the United States, including for
customers such as Sears, SFA performed testing based on SFC’s internal standards and at
                                                -5
   Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 7 of 12




the direction of SFC’s founder, Michael Hung. The Craftsman 50163 model was based on
an existing design sold by SFA under a different brand name, Pro-Lift, the rights to which
were owned by SFC. With respect to his investigation of claims and cases involving false
engagement and the sudden, unexpected loss of ratchet bar height, Mr. Claypool testified
that representatives from SFA and SFC were made aware of the issue and ultimately
rejected his proposal for a safer alternative design. Mr. Chaykin further testified that SFA
has been wholly owned by SFC since approximately 2009. SFC continues to sell the same
and similar ratchet-and-pawl design jack stands under various brand names.

       SFC and SFA thus were product sellers within the meaning of the Connecticut
Product Liability Act in that they derived substantial economic benefit from the sale of the
subject jack stands; participated in marketing, selling, and creating consumer demand for
such products; and had extensive knowledge and control over such products. Moreover,
given the nature of their involvement, including with respect to design, testing,
development of warnings, claims investigation, and customer relations, SFC and SFA were
among those entities that were in the best position to protect consumers such as Christian
Klorczyk relative to the false engagement defect that is at issue in this action.

      (b)     Plaintiffs do not possess additional documents responsive to this request that
have not already been produced in this action.

      (c)    Roger Claypool; Arthur Chaykin; Meghann O’Connor; Ryan .Jorgensen; Su
Chien Chi; Chang Chin He; Nora Lee.

Interrogatory No. 15:
       Regarding YOUR contention that PROPOUNDING PARTY is an importer of the
JACK STAND, as alleged in paragraph 15 of the FAC, please:

       (a)    State all facts that support your contention;

       (b)    IDENTIFY all DOCUMENTS that support your contention; and

       (c)    IDENTIFY all WITNESSES who have knowledge of the facts and/or documents
              that support your contention.

SUPPLEMENTAL RESPONSE:

       Plaintiffs incorporate their Supplemental Response to Interrogatory No. 14 above.

Interrogatory No. 16;
       Regarding YOUR contention that PROPOUNDING PARTY is a wholesaler of the
JACK STAND, as alleged in paragraph 15 of the FAC, please:

                                                -6
   Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 8 of 12




       (a)    State all facts that support your contention;

       (b)    IDENTIFY all DOCUMENTS that support your contention; and

       (c)    IDENTIFY all WITNESSES who have knowledge of the facts and/or documents
              that support your contention.

SUPPLEMENTAL RESPONSE:
       Plaintiffs incorporate their Supplemental Response to Interrogatory No. 14 above.


Interrogatory No. 17;
       Regarding YOUR contention that PROPOUNDING PARTY is a designer of the JACK
STAND, as alleged in paragraph 15 of the FAC, please:

       (a)    State all facts that support your contention;

       (b)    IDENTIFY all DOCUMENTS that support your contention; and

       (c)    IDENTIFY all WITNESSES who have knowledge of the facts and/or documents
              that support your contention.

SUPPLEMENTAL RESPONSE:

       Plaintiffs incorporate their Supplemental Response to Interrogatory No. 14 above.


Interrogatory No. 18:
       Regarding YOUR contention that PROPOUNDING PARTY is a distributor of the
JACK STAND, as alleged in paragraph 15 of the FAC, please:

       (a)    State all facts that support your contention;

       (b)    IDENTIFY all DOCUMENTS that support your contention; and

       (c)    IDENTIFY all WITNESSES who have knowledge of the facts and/or documents
              that support your contention.

SUPPLEMENTAL RESPONSE:


                                                -7
   Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 9 of 12




       Plaintiffs incorporate their Supplemental Response to Interrogatory No. 14 above.


Interrogatory No. 19:
       Regarding YOUR contention that PROPOUNDING PARTY is a retailer of the JACK
STAND, as alleged in paragraph 15 of the FAC, please:

       (a)    State all facts that support your contention;

       (b)    IDENTIFY all DOCUMENTS that support your contention; and

       (c)    IDENTIFY all WITNESSES who have knowledge of the facts and/or documents
              that support your contention.

SUPPLEMENTAL RESPONSE:

       Plaintiffs incorporate their Supplemental Response to Interrogatory No. 14 above.


         Supplement to Document Production Responses dated November 22, 2013

REQUEST FOR PRODUCTION NO. 3

       Any and all DOCUMENTS RELATING TO YOUR responses to PROPOUNDING

PARTY’S Interrogatories.

SUPPLEMENTAL RESPONSE:

       To the extent that this request seeks documents relating to the interrogatories
above, Plaintffs do not possess additional documents responsive to this request that have
not already been produced in this action.


REQUEST FOR PRODUCTION NO. 30

       Any and all DOCUMENTS that support YOUR claim for punitive damages.

SUPPLEMENTAL RESPONSE;

       Plaintiffs do not possess additional documents responsive to this request that have
not already been produced in this action.



                                                -8
Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 10 of 12




                                      PLAINTIFFS,

                                      FREDERICK KLORCZYK, JR., as co-
                                      administrator of the Estate of Christian R.
                                      Klorczyk, and LYNNE KLORCZYK, as co-
                                      administrator of the Estate of Christian R.
                                      Klorczyk

                                      By:    /s/ Bryan J. Orticelli
                                            Paul D. Williams (ct05244)
                                            Bryan J. Orticelli (ct28643)
                                            Kaitlin A. Canty (ct29074)
                                            DAY PITNEY LLP
                                            242 Trumbull Street
                                            Hartford, Connecticut 06103-1212
                                            (860) 275-0100
                                            (860) 275-0343 (fax)
                                            pdwilliams@daypitney. com
                                            borticelli@daypitney. com
                                            kcanty@daypitney. com.

                                                    -and-

                                             Howard S. Edinburgh
                                             Herzfeld & Rubin, P.C.
                                             125 Broad Street
                                             New York, NY 10004
                                             (212) 271-8529
                                             (212) 344-3333 (fax)
                                             hedinburgh@herzfeld-rubin.com

                                             Their Attorneys




                                 -9
   Case 3:13-cv-00257-JAM Document 305-2 Filed 10/11/18 Page 11 of 12




                                      CERTIFICATION

        I HEREBY CERTIFY that on this date a copy of the foregoing was served by electronic
mail to the following:

Dennis O. Brown                               Erica W. Todd
Steven J. Zakrzewski                          Trotta, Trotta & Trotta
Gordon & Rees LLP                             900 Chapel Street, 12th Floor
95 Glastonbury Boulevard, Suite 206           P.O. Box 802
Glastonbury, CT 06033                         New Haven, CT 06503
dbrown@gordonrees. com                        etodd@twttalaw. com
szakrzewski@gordonrees. com




                                              By:    /s/ Bryan J. Orticelli




                                            -10
01/01/2017 Case
           14:15 3:13-cv-00257-JAM
                  FAX                                                                               @001/001
                                   Document 305-2 Filed 10/11/18 Page 12 of 12




                                                VERIFICATION

       STATE OF CONNECTICUT                 )
                                            ) ss                              XJa^c XS.MIS'
       COUNTY OF NEW LONDON                 )

                Before me, the undersigned Notary Public, on this day personally appeared Frederick
       Klorczyk, Jr. and Lynne Klorczyk, known to me to be the persons whose names are subscribed
       hereto, who upon their oath, stated that having knowledge of the matters contained in the
       responses to the foregoing interrogatories, the responses are, to the best of their knowledge and
       belief, true and correct,
              SUBSCRIBED AND SWORN TO BE FORE ME by Frederick Klorc2yk. Jr. and Lynne
       Klorczyk on this oay of June, 2018.



       Frederick Klorczyk, Jr.



       L^ne Klorczyk




     , NdtaryEilbiic!
       My cpmniisj^n ejjpires:
        \\      (SvtBERCNE M.
            , .’.‘-rotaryPUBLIC
           My tkaxwnlitsion Expires Mtf         ^
